Ttjkney, J.,
delivered the opinion of the court.
The act of 1777, ch. 25, sec. 2, carried to the Code by secs. 1703-4, is intended to prevent acts of wantonness and sport, and to regulate and define the rights of land owners to set fire to their woods, when, in their opinion, it is necessary for any purpose, and does not obtain in an exigency demanding immediate action for the protection of property, as when a prudent man, seeing a fire on his premises likely to - consume fences or other property, and believing it will do' so unless checked, and cannot reasonably expect to subdue it otherwise than by firing against it, he may do so without subjecting himself to the penalty and damages denounced in the statute referred to.
Affirm the judgment.